Exhibit 10.1










Peoples State Bank

Focus Rewards Plan for Executive Officers







The Focus Rewards Plan for Executive Officers provides an annual cash incentive
opportunity for executive officers of PSB Holdings, Inc. in their capacities as
Bank officers.  Incentive compensation is determined under a formula that
derives 80% of the incentive compensation amount from the achievement of the
Bank’s net income target and 20% from the achievement of specific Bank-wide
financial and non-financial goals.   The following table illustrates the
potential incentive compensation at various levels of net income and selected
levels of achievement of specific goals.  Incentive compensation is paid in cash
following the determination of results under the plan for the preceding fiscal
year.  




% of Targeted Net Income

% of Specific Bank-Wide Goals Achieved

Before Bank-Wide Year-End Incentive Expense

25%

 

50%

 

75%

 

100%

 

Incentive Compensation as a Percentage of Base Salary

        

Less than 95%

  0.5%

 

  1.0%

 

  1.5%

 

  2.0%

  95%

  2.1%

 

  2.6%

 

  3.1%

 

  3.6%

  97%

  3.7%

 

  4.2%

 

  4.7%

 

  5.2%

  98%

  5.3%

 

  5.8%

 

  6.3%

 

  6.8%

  99%

  6.9%

 

  7.4%

 

  7.9%

 

  8.4%

100%

  8.5%

 

  9.0%

 

  9.5%

 

10.0%

102%

10.6%

 

11.3%

 

11.9%

 

12.5%

104%

13.6%

 

14.4%

 

15.2%

 

16.0%

106%

17.0%

 

18.0%

 

19.0%

 

20.0%

108%

21.3%

 

22.5%

 

23.8%

 

25.0%

110%

25.5%

 

27.0%

 

28.5%

 

30.0%












